Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



RONALD L. BISSELL,


RELATOR
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00267-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	This is an original proceeding in mandamus.  Ronald L. Bissell, relator, filed a
petition for mandamus relief seeking to require the Honorable Dean Rucker, Sitting by
Assignment for the 383rd District Court of El Paso County, to vacate an order denying a
motion to compel and motion for in camera review.  Relator has since filed a motion to
dismiss the mandamus petition because the issues presented by the mandamus have been
rendered moot by additional proceedings in the trial court.  Accordingly, we grant
relator's motion and dismiss the mandamus petition as moot.
						SUSAN LARSEN, Justice
July 3, 2003

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.